DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, and 6 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2014-098172 A.
Regarding claim 1, JP ‘172 discloses a water-absorbent resin comprising a polymer of a water-woluble ethylenically unsaturated monomer having the claimed cavity area ratio and liquid flow rate index (see claims and [0001-0286 and 0407-0408]). JP ‘172 further discloses spherical shapes (Fig. 2). See also International Written Opinion.
Regarding claims 2, 4, and 6, JP ‘172 discloses the claimed features such as saline-retention capacity, spherical shape, and adsorbent material.
Claim 1-2, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0218096 A1 in view of EP 2 993 191 A1.
Regarding claim 1, US 2017/0218096 A1 discloses a water-absorbent resin obtained by polymerizing a water-soluble ethylenically unsaturated monomer comprising the claimed cavity area ratio and liquid flow rate index (see [0117-0123]). US ‘096 further discloses agglomerated spherical particles [0033,0122].

EP ‘191 discloses further conditions under which such measurements are made (see Examples and [0100-0106]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the product features as measured in EP ‘191 in the water-absorbent resin obtained by polymerizing the water-soluble ethyleneically unsaturated monomer of US ‘096 because EP ‘191 discloses the product features and measurement thereof in a water=absorbent resin obtained by polymerizing a water-soluble ethylenically unsaturated monomer (title, abstract) to improve high water-absorption capacity and water-absorption rate [0002-0007], further notably to the ordinary artisan, by the same inventor.
Regarding claim 2, EP ‘191 discloses 30 g/g or more [0076].
Regarding claims 4 and 6, US ‘096 discloses 30-80 mass% and 12g resin and 12g crushed pulp [0080,0110] and EP ‘191 discloses 30-80 mass% and 12g resin and 12g crushed pulp [0082,0136].
Response to Arguments
Applicant's arguments filed 1/7/22 have been fully considered but they are not persuasive.
It is argued that to more clearly distinguish over JP ‘172… into claim 1. This is not persuasive because JP ‘172 discloses spherical shapes (Fig. 2).
It is argued that paragraph [0172] of JP ‘172… water-absorbable resin powder. This is not persuasive because JP ‘172 discloses spherical shapes (Fig. 2) and because Applicant does not specifically claim a hydrogel that is not subject to grinding. It is noted that the features upon which applicant relies (i.e., a water absorbent resin that specifically precludes grinding) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

It is argued that moreover, from a reading… reason to attempt it. This is not persuasive for the reasons above.
It is argued that JP ‘172 discloses the technique… gel grinding. This is not persuasive for the reasons above.
It is argued that furthermore, the problem… specification as filed. This is not persuasive for the reasons above.
It is argued that regarding cavity area ratio… 25.0 mass %. This is not persuasive because [0117] of the cited prior art discloses Example 1 of the instant specification, which would obviously, to an ordinarily skilled artisan, produce the claimed cavity area ratio and other claimed measurements. It is further noted that Example 1 is taught by the cited combination of US ‘096 and EP ‘191. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is argued that with regard to a liquid flow… required by present claim 1. This is not persuasive for the reasons above.
It is argued that the Patent Office cites EP’ 191… features were calculated. This is not persuasive because Example 1 of the instant application is taught by the combination of US ‘096 and EP ‘191, which discloses  the claimed measurements (see EP ‘191 [0100-0106]). One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD M JOHNSON whose telephone number is (571)272-1352. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S Silverman can be reached on 571-272-1358. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWARD M. JOHNSON
Primary Examiner
Art Unit 1736



/EDWARD M JOHNSON/Primary Examiner, Art Unit 1736